Case 2:17-cr-20489-TGB-EAS ECF No. 346 filed 03/18/20               PageID.2287      Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


    UNITED STATES OF AMERICA,                    HON. TERRENCE G. BERG
                                                 DISTRICT COURT NO. 17-20489
              Plaintiff

    vs.

    LARZETTA GRACE JOHNSON,

            Defendant.
    ____________________________________/

                                    MOTION TO WITHDRAW

              Now comes Steven Scharg, attorney for Larzetta Johnson, Defendant in the

    above-entitled case, and in support of his Motion to Withdraw as Counsel, states as

    follow:

              1. Defendant was charged in an Indictment with Count One: Conspiracy to

    Possess with Intent to Distribute and Distribution of a Controlled Substance

    (Heroin) pursuant to 21 U.S.C. 846, 841(a)(1), and 841(b)(1)(A)

              2. Defendant is scheduled for a pretrial conference on June 11, 2020 and a

    jury trial on June 30, 2020.

              3. That counsel and Defendant Johnson believe that there has been a

    breakdown of the attorney/client relationship which cannot be restored. Further,

    Defendant contends that counsel is ineffective as her attorney and hasn’t had any

    communication with her.

              4. As a result of Defendant’s feelings, there is a breakdown of the attorney




                                                1
Case 2:17-cr-20489-TGB-EAS ECF No. 346 filed 03/18/20           PageID.2288     Page 2 of 4



    client relationship and Counsel respectfully would request new counsel be

    appointed unless Defendant is able to retain her own counsel.

          WHEREFORE, Counsel requests that this Honorable Court grant his

    Motion to Withdraw.


                                                    Respectfully submitted,


                                                    s/Steven Scharg
                                                    STEVEN SCHARG
                                                    Attorney for Defendant
                                                    615 Griswold, Suite 1125
                                                    Detroit, Michigan 48226
                                                    (313) 962-4090
                                                    Mi Bar No. P43732
                                                    Scharg1924@gmail.com
    Dated: March 18, 2020




                                             2
Case 2:17-cr-20489-TGB-EAS ECF No. 346 filed 03/18/20               PageID.2289      Page 3 of 4




       MEMORANDUM IN SUPPORT OF MOTION TO WITHDRAWAL AS COUNSEL

           The Sixth Amendment affords Ms. Johnson the effective assistance of counsel.

    It requires counsel to adhere to the obligations of confidentiality, loyalty, and both

    professional and ethical conduct. Ms. Johnson is facing a lot of time if convicted of

    this offense and needs to believe her Counsel is effective. As a result, undersigned

    counsel requests that this Honorable Court grant this Motion to Withdraw.

                                                Respectfully submitted,



                                                s/Steven Scharg
                                                STEVEN SCHARG
                                                Attorney for Defendant
                                                615 Griswold, Suite 1125
                                                Detroit, Michigan 48226
                                                (313) 962-4090
                                                Mi Bar No. P43732
                                                Scharg1924@gmail.com
    Dated: March 18, 2020




                                               3
Case 2:17-cr-20489-TGB-EAS ECF No. 346 filed 03/18/20                  PageID.2290       Page 4 of 4




                                   CERTIFICATE OF SERVICE


             I hereby certify that on March 18, 2020, I electronically filed the foregoing paper
    with the Clerk of the Court using the ECF system, which will send notification of such
    filing to the following:

           Andrea Hutting, AUSA, 211 W. Fort Street, #2001 Detroit, Michigan 48226 (313)
    226-9100 andrea.hutting@usdoj.gov

           I hereby certify that on March 18, 2020, I mailed the foregoing Motion to
    Withdraw by U.S. Mail to Defendant, Larzetta Johnson, 6983 Roswell Road, #G, Atlanta,
    Georgia 30328 and by email at lgjohnson90@gmail.com.




                                                 4
